Citation Nr: 1706691	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-09 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected chronic bilateral pyelonephritis with bilateral ureteral reflux, postoperative.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for diabetic neuropathy.

4.  Entitlement to service connection for an eye condition, claimed as secondary to diabetes.

5.  Entitlement to service connection for hyperlipidemia.

6.  Entitlement to service connection for obesity.




REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes in a February 2013 rating decision, the Veteran's claim for service connection for bilateral hearing loss was granted.  The grant of service connection constitutes a full grant of the benefit sought.  As such, the issue is no longer in appellate status.

Additionally, in December 2016, the Veteran perfected appeals with respect to the issues of entitlement to a compensable disability rating for bilateral hearing loss and entitlement to a disability rating in excess of 60 percent for chronic bilateral pyelonephritis with bilateral ureteral reflux, postoperative, to include entitlement to a total disability rating based on individual unemployability (TDIU).  In his substantive appeal forms, the Veteran requested videoconference hearings before a Veterans Law Judge to address each issue, and he is currently in the process of being scheduled for his requested hearing or hearings.  These issues cannot be merged into a single appeal with those presently before the Board without restarting the hearing scheduling process and thereby causing further delay in the adjudication of the Veteran's claims.  As such, these issues will not be addressed by the Board at this time.  The Veteran should expect to receive notice from the RO of the date, time, and location of his requested hearing or hearings.

In August 2008 correspondence, the Veteran claimed entitlement to service connection for hypertension.  In addition, in November 2012 correspondence, he claimed entitlement to service connection for hypothyroidism and restrictive lung disease.  The record does not show these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's erectile dysfunction is proximately due to his service-connected chronic bilateral pyelonephritis with bilateral ureteral reflux, postoperative.

2.  Prior to promulgation of a decision on his appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for type II diabetes mellitus, diabetic neuropathy, an eye condition, hyperlipidemia, and obesity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of entitlement to service connection for type II diabetes mellitus, diabetic neuropathy, an eye condition, hyperlipidemia, and obesity, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for erectile dysfunction, which constitutes a complete grant of the only claim before the Board which is not being withdrawn by the Veteran.  Therefore, no discussion of VA's duties to notify or assist is necessary.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Background and Analysis

Service connection for erectile dysfunction

The Veteran claims entitlement to service connection for erectile dysfunction.  In pertinent part, he claims his erectile dysfunction was caused by his service-connected chronic bilateral pyelonephritis with bilateral ureteral reflux, postoperative.

The Veteran was afforded a VA genitourinary examination in November 2007.  The examiner indicated the Veteran had erectile dysfunction, and stated the most likely etiology was "medication," but no further explanation was provided.

The Veteran was afforded a VA diabetes examination in January 2013.  The examiner acknowledged the Veteran's erectile dysfunction diagnosis.  However, he stated that acquired hypogonadism is a common cause of erectile dysfunction in males over the age of 50, and that in the absence of pituitary GnRH receptor agonists or surgical castration, acquired hypogonadism due to reduced testosterone production with secondary erectile dysfunction is a normal and expected outcome of the aging process.  The examiner stated the Veteran's erectile dysfunction was neither adjunct to nor aggravated by his type II diabetes mellitus.  The examiner provided no opinion as to whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected bilateral kidney conditions.

In June 2016, the Veteran submitted an Independent Medical Report authored by Dr. D.A.  In pertinent part, Dr. D.A. noted the Veteran's in-service diagnosis of chronic bilateral pyelonephritis with bilateral ureteral reflux.  He noted the Veteran underwent a right ureteroneocystostomy, YV-plasty of the bladder neck and suprapubic cystostomy in September 1971.  Dr. D.A. stated that contrary to the assertion of the January 2013 VA examiner, he found no evidence of hypogonadism or prostate issues in the record.  Dr. D.A. stated that after a careful review of the record, it was his professional medical opinion that the Veteran's erectile dysfunction was at least as likely as not caused by his service-connected bilateral chronic pyelonephritis and resultant renal dysfunction and kidney disease.  In this regard, Dr. D.A. stated that although the Veteran had other medical conditions that could be said to be the cause of his erectile dysfunction, the Veteran's history of surgery for the service-connected renal/ureteral condition, coupled with the fact that erectile dysfunction is a well-known complication of chronic kidney disease, supported the conclusion that the Veteran's service-connected kidney conditions were at least as likely as not the cause of his erectile dysfunction.

The Board first notes the November 2007 VA examiner's opinion that the Veteran's erectile dysfunction was caused by "medication" did not specify which medication caused the condition, and did not otherwise provide any rationale.  In addition, the Board notes that, as was observed by Dr. D.A., there is no evidence that in the record that the Veteran has been diagnosed with hypogonadism.  As such, it appears the January 2013 VA examiner's opinion, while discussing erectile dysfunction in terms of hypogonadism and aging generally, did not address the issue in terms of the Veteran's individual medical history.  For the foregoing reasons, the Board finds the November 2007 and January 2013 VA examination reports are entitled to limited probative weight.

Upon a careful review of the foregoing, and taking into account the well-reasoned June 2016 opinion by Dr. D.A., the Board finds the evidence is at least in equipoise as to whether the Veteran's erectile dysfunction is proximately due to his service-connected chronic bilateral pyelonephritis with bilateral ureteral reflux, to include surgery to address the condition.  Accordingly, granting of service connection for erectile dysfunction is warranted.

Withdrawn claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

The Veteran perfected an appeal as to his claims of entitlement to service connection for type II diabetes mellitus, diabetic neuropathy, an eye condition, hyperlipidemia, and obesity.  However, in a July 2016 written correspondence, the Veteran's representative indicated the Veteran desired to withdraw his appeal with respect to these issues.  There is no further correspondence in the record from the Veteran or his representative regarding these issues.  As such, the Board finds there remains no allegation of error of fact or law for appellate consideration with regard to these issues.  Thus, the Board no longer has jurisdiction to review the appeal regarding these issues, and the claims are dismissed.


ORDER

Entitlement to service connection for erectile dysfunction is granted.

The appeal as to the issue of entitlement to service connection for type II diabetes mellitus is dismissed.

The appeal as to the issue of entitlement to service connection for diabetic neuropathy is dismissed.

The appeal as to the issue of entitlement to service connection for an eye condition is dismissed.

The appeal as to the issue of entitlement to service connection for hyperlipidemia is dismissed.

The appeal as to the issue of entitlement to service connection for obesity is dismissed.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


